Citation Nr: 0700849	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1963.  He died in December 2003.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
the cause of the veteran's death and found that eligibility 
for DEA was not established.  

In December 2004 the appellant testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.


FINDING OF FACT

A service connected disability, ventral hernia, materially 
contributed to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2006).

2.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312

For a service- connected disability to be the primary cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

During his lifetime the veteran was service connected for 
recurrent ventral incisional hernia, evaluated as 20 percent 
disabling from August 1994.

The December 2003 death certificate shows that the immediate 
cause of the veteran's death was pneumonia.  Severe chronic 
obstructive pulmonary disease, ventral hernia, and small 
bowel obstruction were listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  

Hospital records from December 2003 indicate that the veteran 
was scheduled for ventral hernia repair, but unfortunately 
decompensated preoperatively.

At the time of his death the veteran had perfected an appeal 
of the denial of his claim for an increased rating for the 
ventral hernia.

The death certificate contains competent evidence that a 
service connected disability, namely a ventral hernia was a 
significant contributory cause of the veteran's death.  He 
was hospitalized for treatment of this condition at the time 
of his death.  This evidence supports the conclusion that the 
service connected ventral hernia was a contributory cause of 
death.  There is no competent evidence to the contrary.

The evidence thus favors the conclusion that a service 
connected disability was a contributory cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death is granted.  

DEA benefits

Educational assistance is available to a surviving spouse of 
a veteran who, in the context of the issue on appeal, either 
died of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

The Board's decision granting service connection for the 
cause of death is essentially a finding that the veteran died 
of service connected disability.  The appellant, thus, meets 
the criteria for the grant of Chapter 35 education benefits.








							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for DEA under 38 U.S.C.A. Chapter 35 is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


